Case 9:19-cv-81160-RS Document 70-7 Entered on FLSD Docket 01/13/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 9:19-cv-81160

  APPLE INC.,

                     Plaintiff,

          v.

  CORELLIUM, LLC,

                     Defendant.


                 PROPOSED ORDER GRANTING PLAINTIFF APPLE INC.’S
                   MOTION TO COMPEL DEFENDANT CORELLIUM, LLC
               TO PROVIDE COMPLETE RESPONSES TO INTERROGATORIES

          THIS CAUSE comes before the Court on Plaintiff Apple Inc.’s Motion to Compel

  Defendant Corellium, LLC to Provide Complete Responses to Interrogatories. Being fully

  advised, it is

          ORDERED AND ADJUDGED that the Motion is GRANTED.

          Corellium is ordered to provide complete discovery responses to Apple’s First Set of

  Interrogatories.

          DONE AND ORDERED this __ of January, 2020, at West Palm Beach, Palm Beach

  County in the Southern District of Florida.



                                                _________________________________
                                                WILLIAM MATTHEWMAN
                                                UNITED STATES MAGISTRATE JUDGE
